DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 03/04/2021 has been entered.  Claims 1-17 and 19-22 remain pending in the application.  Claim 18 has been cancelled.  Claim 23 has been newly added via an Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  
G. Brendan Serapiglia (Reg. No. 65,177) on 05/04/2021.
	The claims of the application have been amended as follows:

1. (Currently Amended) An inlet for a turbofan engine, the inlet comprising: 
an inner barrel and an outer barrel configured to form an inlet cowl, wherein the inner barrel includes an acoustic panel and the inlet cowl includes:
a lipskin disposed at a forward end of the inlet cowl; and
a bulkhead disposed between the inner barrel and the outer barrel; and

the porous panel comprises orifices and an ice-protection fluid flows from the porous panel onto the acoustic panel so as to reduce or prevent ice build-up on the acoustic panel; and
the acoustic panel extends past a forward most edge of a fan case connected to the inlet and the porous panel is part of a fluid ice protection system comprising a pump connected to a reservoir, the pump pumping the ice-protection fluid from the reservoir to the porous panel.

4. (Currently Amended) The inlet of claim 1, wherein: 
the outer barrel has a length (L3) extending aft of an interface between the inner barrel and [[a]] the fan case connected to the inner barrel, thereby causing an aerodynamic transition between a laminar flow and a turbulent flow of airflow to move aft of the interface.

8. (Currently Amended) The inlet of claim 1, wherein: 
the acoustic panel includes a flange integral with the acoustic panel and the inner barrel, and the flange is configured for attaching the inner barrel to [[a]] the fan case.

	9. (Cancelled). 

12. (Currently Amended) An assembly comprising of a turbofan engine of claim 1, wherein the turbofan engine is a geared turbofan 

13. (Currently Amended) An assembly comprising of a turbofan engine of claim 1, wherein the turbofan engine has a bypass ratio in a range of 9:1 to 15:1.

14. (Currently Amended) An assembly comprising [[the]] a turbofan engine including a fan and the inlet of claim 1, wherein: 
the fan comprises fan blades having a leading edge,
the fan has an average diameter D measured from tip T1 to tip T2 of the fan blades at the leading edge,
the inlet cowl has a length L1 varying about a circumference (Circ) of the turbofan engine, 
L1 is defined as a distance perpendicular [[to]] from a plane (C), the plane (C) including the leading edge of the fan blades, to a forward most point on the lipskin,
an average of the length[[s]] L1 is defined as L1avg, and
L1avg/D is in a range of 0.2-0.4.

19. (Currently Amended) An inlet for a turbofan engine, the inlet comprising: 
an inner barrel and an outer barrel configured to form an inlet cowl;
the inner barrel including an acoustic panel and
the inlet cowl including:

a bulkhead disposed between the inner barrel and the outer barrel; and 
a porous panel combined with the lipskin;
wherein: 
the outer barrel has a length (L3) extending aft of an interface between the inner barrel and a fan case connected to the inner barrel, thereby causing a location of an aerodynamic transition between laminar flow and turbulent flow of airflow to move aft of the interface;
the porous panel comprises orifices and an ice-protection fluid flows from the porous panel onto the acoustic panel so as to reduce or prevent ice build-up on the acoustic panel; and
the acoustic panel extends past a forward most edge of the fan case connected to the inlet and the porous panel is part of a fluid ice protection system comprising a pump connected to a reservoir, the pump pumping the ice-protection fluid from the reservoir to the porous panel.


20. (Currently Amended) A method of operating a turbofan engine, comprising: 
obtaining a turbofan engine disposed in a nacelle comprising an inner barrel and an outer barrel configured to form an inlet cowl, wherein:
the inner barrel includes an acoustic panel, and
the inlet cowl includes: 
a lipskin disposed at a forward end of the inlet cowl, 

a porous panel combined with the lipskin;
operating a fluid ice protection system comprising [[a]] the porous panel comprising orifices and combined with the lipskin; wherein ice-protection fluid flowing from the orifices onto the acoustic panel reduces or prevents ice build-up on the acoustic panel; and
operating the turbofan engine with reduced fuel consumption as compared to the turbofan engine disposed in the nacelle without the fluid ice protection system; wherein:
the acoustic panel extends past a forward most edge of a fan case connected to the inlet and the porous panel is part of the fluid ice protection system comprising a pump connected to a reservoir, the pump pumping the ice-protection fluid from the reservoir to the porous panel.


21. (Currently Amended) The method of claim 20, wherein: 
the turbofan engine comprises a fan including fan blades having a leading edge and the fan has an average diameter D measured from tip T1 to tip T2 of the fan blades at the leading edge,
the inlet cowl has a length L1 varying about a circumference (Circ) of the turbofan engine, 
from a plane (C), the plane (C) including the leading edge of the fan blades, to a forward most point on the lipskin,
an average of the length[[s]] L1 is defined as L1avg, and
L1avg/D is in a range of 0.2-0.4, the method further comprising operating the turbofan engine with a reduced fuel consumption as compared to the turbofan engine wherein L1avg/D is greater than 0.4.

22. (Currently Amended) The method of claim 20, wherein the outer barrel has a length (L3) extending aft of an interface between the inner barrel and [[a]] the fan case connected to the inner barrel, thereby causing a location of an aerodynamic transition between a laminar flow and a turbulent flow of airflow to move aft of the interface.

23. (New) The method of claim 20, wherein the acoustic panel extends forward of the bulkhead such that a tangent to an aerodynamic line of the acoustic panel, at a forward most edge of the acoustic panel, is at an angle no less than 10 degrees relative to a direction parallel a longitudinal axis of the turbofan engine.


The above changes to the claims have been made to overcome the prior art of record and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Layland et al. (US 7923668).
	Regarding claim 1, Layland et al. fails to disclose or suggest wherein the porous panel is part of a fluid ice protection system comprising a pump connected to a reservoir, the pump pumping the ice-protection fluid from the reservoir to the porous panel.  The ice protection fluid disclosed in Layland is heated air generated from a heater disposed in the outer skin 824 (i.e. porous panel, Col. 6, lines 35-40, as shown in Fig. 6), and therein there is no pump pumping ice-protection fluid from a reservoir to the porous panel.  It would not have been obvious to one of ordinary skill in the art to incorporate a pump along with a reservoir to pump ice protection fluid as such pump is not necessary by the design disclosed in Layland et al.  Further, such modification would significantly alter the design and functionality of the heater system that prevents ice build-up in Layland et al.  
	Claims 2-8 and 10-17 are allowable, as they are dependent on claim 1.
	Claim 19 is allowable for the same reasons set forth in claim 1.
Claim 20 is allowable for the same reasons set forth in claim 1.
Claims 21-23 are allowable, as they are dependent on claim 20.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        05/04/2021

/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        8 May 2021